Citation Nr: 1522629	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served in the Florida Army National Guard.  He served on active duty from March 2002 to February 2003, and was deployed to Kuwait on active duty from March 2003 to November 2003.  The Veteran was discharged from the Florida National Guard in May 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case to the RO in May 2011 for additional development of the record.  In January 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) to afford the Veteran VA medical examinations.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
On remand, the RO granted entitlement to service connection for a bilateral knee disability, a bilateral shoulder disability, and a right eye disability.  This was a full grant of benefits on appeal with respect to these issues; therefore, the issues are no longer in appellate status or before the Board at this time.  

The issue of entitlement to service connection for a bilateral shin splint disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic sinus disability that is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran seeks service connection for sinusitis.  The Veteran was examined in July 2011 to determine, inter alia, whether the Veteran had a chronic sinus disorder.  The examiner reviewed the Veteran's claims file and noted a July 2003 service treatment record documenting dizziness, fever, weakness, sinus congestion, sore throat, headache, nausea, light headedness.  The assessment at that time was rhinosinusitis.  

The examiner noted the Veteran reported current sinus symptoms of headaches, but indicated that there was no evidence of any sinus disease.  There was no nasal obstruction, no nasal polyps, no septal deviation, no permanent hypertrophy of turbinates, no rhinoscleroma, no tissue loss, scarring or deformity of the nose; and no evidence of granulomatous infection.  

The examiner noted a diagnosis of rhinosinusitis that resolved during service without sequelae.  The examiner reasoned that the Veteran only had one episode of rhinosinusitis in the military.  The examiner opined that the Veteran's rhinitis was chronic and related to service, given the Veteran's complaint of frequent colds and a physician reference to put the Veteran on allergy medication.

However, the examiner found that the Veteran did not have chronic sinusitis; observing that that the Veteran's in-service rhinosinusitis resolved without sequelae.  Unfortunately, the examiner failed to address a March 2008 VA treatment record that shows a diagnosis of, and treatment for, sinusitis.  The Veteran was prescribed a course of Augmentin.  

In a February 2014 addendum opinion, a VA examiner opined that it is less likely than not that the Veteran has chronic sinusitis related to his military service.  The examiner explained that Veteran has not been given a 4-6 weeks course of antibiotics required for a diagnosis of chronic sinusitis.  He has had two instances of acute sinusitis that resolved with a short course of antibiotics, and the frequency of his symptoms, as per medical records, is no more frequent than the average individual.  The treatment and diagnosis were for acute bouts that resolved with no sequelae.  The examiner noted that the Veteran does have rhinitis which he is service connected for and that this condition causes the majority of his complaints and symptomatology.  

Importantly, the Veteran has not submitted any medical evidence that contradicts the conclusions of the VA examiners.  While the Veteran may sincerely believe he has a chronic sinus condition, he has not demonstrated that he has any knowledge or training in diagnosing such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has chronic sinusitis that is related to his active military service is too complex to be addressed by a layperson.  The diagnosis and etiology of such a condition are not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For the reasons detailed above, the Board finds that entitlement to service connection for sinusitis must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in March 2006 and July 2006 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for sinusitis is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for shin splints.  

While the July 2011 VA examiner found that the Veteran did not have bilateral shin splints, this condition was diagnosed by a VA physician in a January 2006 VA orthopedic consultation report.  As the claimed disability was diagnosed during the pendency of this claim, an opinion is necessary as to whether such are related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim). 

In February 2014, a VA examiner noted that the Veteran was not diagnosed with shin splints until 2005 and that he complained of this condition off and on from 2006 through 2011; however, she found that his condition had currently resolved.  The examiner stated that there was no chronicity of symptoms and appears to suggest that the Veteran's shin splints are less likely than not related to service, but never clarifies whether she is referring to the Veteran's shin splints or his bilateral knee disability.  

Unfortunately, the examiner fails to explicitly address whether the Veteran's shin splint disability noted in January 2006 was related to his active military service, addressing only the etiology of the Veteran's bilateral knee disability.  

On remand, this case should be referred for a new VA medical opinion.  The examiner is asked to opine whether it is at least as likely as not that the bilateral shin splints the Veteran suffered from originated in service or are related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).  Importantly, it is irrelevant if the Veteran no longer suffers from shin splints.  For purposes of VA compensation benefits, the appellant need not have the claimed disability for the entire period on appeal; he merely has to show that he was diagnosed with the claimed disability for some period of time during the pendency of the claim.  As the Veteran has established this element, at issue is whether the etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims file for a VA medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral shin splints originated in service or are related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).  

Importantly, it is irrelevant if the Veteran no longer suffers from shin splints.  For purposes of VA compensation benefits, the appellant need not have the claimed disability for the entire period on appeal; he merely has to show that he was diagnosed with the claimed disability for some period of time during the pendency of the claim.  As the Veteran has established this element, at issue is whether the etiology of the claimed disability.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


